Case 1:20-cv-25077-XXXX Document 1 Entered on FLSD Docket 12/14/2020 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                             CASE NO.:


  UNITED STATES OF AMERICA,

                 Plaintiff,
  vs.

  MARITZA COLLADA, LINA SARA
  RUIZ,

                 Defendants.
                                              /

                               COMPLAINT TO FORECLOSE LIEN

          Plaintiff, the United States of America, by and through the undersigned Assistant United

  States Attorney, for its Complaint herein, alleges as follows:

          1.     This is an action brought by the United States to foreclose a criminal restitution

  judgment lien in favor of the United States against Defendant Maritza Collada.

          2.     This action is brought pursuant to 28 U.S.C. §§ 2001-2003; 18 U.S.C. §§ 3613 and

  3664.

          3.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1345. Venue is

  proper in this Court under 28 U.S.C. § 1391.

          4.     The real property upon which the United States seeks to foreclose its lien consists

  of a parcel situated in Miami-Dade County, Florida within the jurisdiction of this Court and

  described as follows:

                 Lot 5, Book 6, Vista, According to the Plat Thereof, as Recorded in Plat Book 136,
                 at Page 16, of the Public Records of Miami-Dade County, Florida.
Case 1:20-cv-25077-XXXX Document 1 Entered on FLSD Docket 12/14/2020 Page 2 of 3




                 Folio No. 30-3952-008-0830.

         5.      Defendant Maritza Collada (“Collada”) and Lina Sara Ruiz are residents of Miami-

  Dade County, Florida and reside at the subject property.

                            Foreclosure of Criminal Restitution Judgment Lien

         6.      On March 7, 2018, Defendant Collada pleaded guilty in case number 17-20631-

  CR-SCOLA (S.D. Fla.) to conspiracy to commit healthcare fraud and wire fraud in violation of 18

  U.S.C. § 1349 and was ordered to pay restitution in the amount of $1,894,639.00. The Judgment

  in a Criminal Case is attached as Exhibit “A”.

         7.      The United States seeks to recover the unpaid criminal restitution judgment against

  Defendant Collada by foreclosure of the federal criminal restitution judgment lien encumbering

  her interest in the subject property.

         8.      On April 17, 2018, the United States recorded a Notice of Lien for Fine and/or

  Restitution Imposed Pursuant to the Anti-Terrorism and Effective Death Penalty Act of 1996 in

  Official Records Book 30944, Page 1156, of the Public Records of Miami-Dade County, Florida.

  See Exhibit “B”.

         9.      At the time of entry of the criminal restitution judgment and the recording of the

  criminal restitution judgment lien in the Public Records of Miami-Dade County, Florida, the

  subject property was owned jointly by Defendants Maritza Collada and Lina Sara Ruiz. A Quit

  Claim Deed was recorded on February 9, 2012 in the Public Records of Miami-Dade County in

  favor of Maritza Collada and Lina Sara Ruiz and is attached as Exhibit “C”.

         10.     To date, Defendant Collada has neglected, failed, and/or refused to pay the full

  amount of the criminal restitution debt secured by the criminal restitution judgment and federal

  criminal restitution judgment lien.



                                                   2
Case 1:20-cv-25077-XXXX Document 1 Entered on FLSD Docket 12/14/2020 Page 3 of 3




         11.     The federal criminal restitution judgment and federal criminal restitution lien attach

  to and encumber Defendant Collada’s interest in the subject property and can be foreclosed.

         WHEREFORE, Plaintiff, the United States of America, prays for the following relief:

         A.      That this Court determine the priority of all claims to, and liens upon, the subject

  property;

         B.      That this Court adjudge and decree that the restitution judgment lien of the United

  States of America be foreclosed against the subject property, that the property be sold free and

  clear of the liens and claims of all parties having an inferior interest in the property, and that the

  net proceeds of the sale be distributed in accordance with the priority determined by the Court;

  and

         C.      That the United States be granted its costs incurred in this action, and that the Court

  grant such other and further relief as justice requires.

                                                         Respectfully submitted,

                                                         ARIANA FAJARDO ORSHAN
                                                         UNITED STATES ATTORNEY


                                                 By:     /s/ Lauren Bluestein____________
                                                         Lauren Bluestein
                                                         Assistant U.S. Attorney
                                                         Florida Bar No. 95889
                                                         99 N. E. 4th Street, Suite 300
                                                         Miami, FL 33132
                                                         Tel. No. (305) 961-9323
                                                         Fax No. (305) 530-7193
                                                         E-mail: Lauren.Bluestein@usdoj.gov
                                                         Counsel for United States of America




                                                     3
             Case 1:20-cv-25077-XXXX Document 1-1 Entered on FLSD Docket 12/14/2020 Page 1 of 2
                                                 CIVIL COVER SHEET
JS 44 (Rev. 12/12) (Modified by FLSD - April 29, 2013)

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose
of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.) NOTICE: Attorneys MUST Indicate All Re-filed Cases Below.
I. (a)     PLAINTIFFS United States of America                                                               DEFENDANTS
                                                                                                                                        Maritza Collada and Lina Sara Ruiz


   (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant                Miami-Dade
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                            (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                             NOTE:                       IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                         THE TRACT OF LAND INVOLVED.
  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
  Lauren Bluestein AUSA, 99 N.E. 4th Street, Suite 300, Miami, FL
  33132
  Tel. 305.961.9323
(d) Check County Where Action Arose: ✔ MIAMI- DADE         MONROE BROWARD                           PALM BEACH        MARTIN     ST. LUCIE       INDIAN RIVER       OKEECHOBEE       HIGHLANDS



II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)               III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff)
                                                                                                         (For Diversity Cases Only)                                           and One Box for Defendant)
✔   1    U.S. Government                   3                  Federal Question                                                    PTF          DEF                                            PTF DEF
           Plaintiff                             (U.S. Government Not a Party)                      Citizen of This State           1             1      Incorporated or Principal Place          4      4
                                                                                                                                                         of Business In This State

    2    U.S. Government                   4                     Diversity                          Citizen of Another State             2          2    Incorporated and Principal Place         5       5
           Defendant                             (Indicate Citizenship of Parties in Item III)                                                              of Business In Another State

                                                                                                    Citizen or Subject of a              3          3    Foreign Nation                           6       6
                                                                                                      Foreign Country

IV. NATURE OF SUIT                    (Place an “X” in One Box Only)
          CONTRACT                                            TORTS                                    FORFEITURE/PENALTY                         BANKRUPTCY                       OTHER STATUTES
  110 Insurance                         PERSONAL INJURY                  PERSONAL INJURY               625 Drug Related Seizure               422 Appeal 28 USC 158              375 False Claims Act
  120 Marine                            310 Airplane                     365 Personal Injury -             of Property 21 USC 881             423 Withdrawal                     400 State Reapportionment
  130 Miller Act                        315 Airplane Product                 Product Liability         690 Other                                  28 USC 157                     410 Antitrust
  140 Negotiable Instrument                  Liability                   367 Health Care/                                                                                        430 Banks and Banking
  150 Recovery of Overpayment           320 Assault, Libel &                 Pharmaceutical                                                    PROPERTY RIGHTS                   450 Commerce
      & Enforcement of Judgment              Slander                         Personal Injury                                                  820 Copyrights                     460 Deportation
  151 Medicare Act                      330 Federal Employers’               Product Liability                                                830 Patent                         470 Racketeer Influenced and
  152 Recovery of Defaulted                  Liability                   368 Asbestos Personal                                                840 Trademark                          Corrupt Organizations
      Student Loans                     340 Marine                           Injury Product                                                                                      480 Consumer Credit
      (Excl. Veterans)                  345 Marine Product                   Liability                          LABOR                           SOCIAL SECURITY                  490 Cable/Sat TV
  153 Recovery of Overpayment                Liability                  PERSONAL PROPERTY              710 Fair Labor Standards               861 HIA (1395ff)                   850 Securities/Commodities/
      of Veteran’s Benefits             350 Motor Vehicle                370 Other Fraud                   Act                                862 Black Lung (923)                    Exchange
  160 Stockholders’ Suits               355 Motor Vehicle                371 Truth in Lending          720 Labor/Mgmt. Relations              863 DIWC/DIWW (405(g))             890 Other Statutory Actions
  190 Other Contract                        Product Liability            380 Other Personal            740 Railway Labor Act                  864 SSID Title XVI                 891 Agricultural Acts
  195 Contract Product Liability        360 Other Personal                   Property Damage           751 Family and Medical                 865 RSI (405(g))                   893 Environmental Matters
  196 Franchise                             Injury                       385 Property Damage               Leave Act                                                             895 Freedom of Information
                                        362 Personal Injury -                Product Liability         790 Other Labor Litigation                                                     Act
                                            Med. Malpractice                                           791 Empl. Ret. Inc.                                                       896 Arbitration
     REAL PROPERTY                         CIVIL RIGHTS                PRISONER PETITIONS                  Security Act                        FEDERAL TAX SUITS                 899 Administrative Procedure
  210 Land Condemnation                 440 Other Civil Rights           Habeas Corpus:                                                       870 Taxes (U.S. Plaintiff              Act/Review or Appeal of
✘ 220 Foreclosure                       441 Voting                       463 Alien Detainee                                                       or Defendant)                      Agency Decision
  230 Rent Lease & Ejectment            442 Employment                   510 Motions to Vacate                                                871 IRS—Third Party 26             950 Constitutionality of State
                                                                         Sentence                                                             USC 7609                           Statutes
    240 Torts to Land                   443 Housing/                        Other:
                                        Accommodations
    245 Tort Product Liability          445 Amer. w/Disabilities -        530 General                      IMMIGRATION
    290 All Other Real Property             Employment                    535 Death Penalty            462 Naturalization Application
                                        446 Amer. w/Disabilities -        540 Mandamus & Other         465 Other Immigration
                                            Other                         550 Civil Rights                 Actions
                                        448 Education                     555 Prison Condition
                                                                          560 Civil Detainee –
                                                                          Conditions of
                                                                          Confinement
                                                                                                                                                                            Appeal to
V. ORIGIN                                                                                                                                                                   District
                                                                                                                                                                                            8 Remanded   from
                           (Place an “X” in One Box Only)
✔ 1 Original               2 Removed from                   3 Re-filed (See         4 Reinstated or           5 Transferred from                6 Multidistrict             Judge from        Appellate Court
         Proceeding                                           VI below)               Reopened                  another district                  Litigation              7 Magistrate
                             State Court                                                                           (specify)                                                Judgment

VI. RELATED/                                                 a) Re-filed Case          YES ✔ NO                 b) Related Cases ✔ YES                   NO
RE-FILED CASE(S)                      (See instructions):
                                                         JUDGE Scola                                                          DOCKET NUMBER 17-20631-CR-SCOLA
                                           Cite the U.S. Civil Statute under which you are filing and Write a Brief Statement of Cause (Do not cite jurisdictional statutes unless diversity):
VII. CAUSE OF ACTION 28 USC 1345/ 28 USC 2001-2003/18 USC 3613 and 3664/Foreclosure
                                           LENGTH OF TRIAL via                    days estimated (for both sides to try entire case)
VIII. REQUESTED IN                              CHECK IF THIS IS A CLASS ACTION                       DEMAND $                                        CHECK YES only if demanded in complaint:
     COMPLAINT:                                 UNDER F.R.C.P. 23                                     1,878,207.35                                    JURY DEMAND:           Yes     ✔ No
ABOVE INFORMATION IS TRUE & CORRECT TO THE BEST OF MY KNOWLEDGE
DATE                                                                           SIGNATURE OF ATTORNEY OF RECORD

     December 14, 2020                                                        Lauren Bluestein                    Digitally signed by Lauren Bluestein
                                                                                                                  Date: 2020.12.11 11:21:15 -05'00'
FOR OFFICE USE ONLY
         RECEIPT #                                  AMOUNT                                 IFP                                JUDGE                       MAG JUDGE

                                                                                                      Save As...                      Print                       Reset
          Case 1:20-cv-25077-XXXX Document 1-1 Entered on FLSD Docket 12/14/2020 Page 2 of 2
JS 44 Reverse (Rev. 12/12)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44

                                                               Authority For Civil Cover Sheet
   The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:
I.       (a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then the
official, giving both name and title.
       (b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the “defendant” is the location of the tract of land involved.)
        (c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment,
noting in this section “(see attachment)”.
II.     Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.C.P., which requires that jurisdictions be shown in pleadings. Place an “X” in
one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an “X” in this box.
Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment to the
Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes precedence, and
box 1 or 2 should be marked.
Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the citizenship of
the different parties must be checked. (See Section III below; federal question actions take precedence over diversity cases.)
III.    Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.
IV.      Nature of Suit. Place an “X” in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
sufficient to enable the deputy clerk or the statistical clerks in the Administrative Office to determine the nature of suit. If the cause fits more than one nature
of suit, select the most definitive.
V.       Origin. Place an “X” in one of the seven boxes.
Original Proceedings. (1) Cases which originate in the United States district courts.
Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441. When the
petition for removal is granted, check this box.
Refiled (3) Attach copy of Order for Dismissal of Previous case. Also complete VI.
Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or multidistrict
litigation transfers.
Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407. When this
box is checked, do not check (5) above.
Appeal to District Judge from Magistrate Judgment. (7) Check this box for an appeal from a magistrate judge’s decision.
Remanded from Appellate Court. (8) Check this box if remanded from Appellate Court.
VI.    Related/Refiled Cases. This section of the JS 44 is used to reference related pending cases or re-filed cases. Insert the docket numbers and the
corresponding judges name for such cases.

VII. Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity.                    Example: U.S. Civil Statute: 47 USC 553
                                              Brief Description: Unauthorized reception of cable service
VIII. Requested in Complaint. Class Action. Place an “X” in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the dollar amount (in thousands of dollars) being demanded or indicate other demand such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.


Date and Attorney Signature. Date and sign the civil cover sheet.
   Case 1:20-cv-25077-XXXX Document 1-2 Entered on FLSD Docket 12/14/2020 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       SouthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          Florida

                                                                       )
             UNITED STATES OF AMERICA                                  )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                            Civil Action No.
                                                                       )
           Maritza Collada and Lina Sara Ruiz                          )
                                                                       )
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Maritza Collada
                                           1022 NW 127 Path
                                           Miami, FL 33182




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Lauren Bluestein, AUSA
                                           99 N.E. 4th Street, Suite 300
                                           Miami, FL 33132
                                           Telephone: 305.961.9323



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
    Case 1:20-cv-25077-XXXX Document 1-2 Entered on FLSD Docket 12/14/2020 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
   Case 1:20-cv-25077-XXXX Document 1-3 Entered on FLSD Docket 12/14/2020 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       SouthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          Florida

                                                                       )
             UNITED STATES OF AMERICA                                  )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                            Civil Action No.
                                                                       )
           Maritza Collada and Lina Sara Ruiz                          )
                                                                       )
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Lina Sara Ruiz
                                           1022 NW 127 Path
                                           Miami, FL 33182




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Lauren Bluestein, AUSA
                                           99 N.E. 4th Street, Suite 300
                                           Miami, FL 33132
                                           Telephone: 305.961.9323



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
    Case 1:20-cv-25077-XXXX Document 1-3 Entered on FLSD Docket 12/14/2020 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
Case 1:20-cv-25077-XXXX Document 1-4 Entered on FLSD Docket 12/14/2020 Page 1 of 7




                    EXHIBIT A
    Case
    Case1:20-cv-25077-XXXX  Document148
         1:17-cr-20631-RNS Document  1-4 Entered
                                         Enteredon
                                                 onFLSD
                                                   FLSDDocket
                                                        Docket03/09/2018
                                                              12/14/2020 Page
                                                                         Page12of
                                                                               of67

USDC FLSD 245B (Rev. 09/08) - Judgment in a Criminal Case                                                             Page 1 of 6




                               UNITED STATES DISTRICT COURT
                                                        Southern District of Florida
                                                               Miami Division

   UNITED STATES OF AMERICA                                           JUDGMENT IN A CRIMINAL CASE

                            v.                                        Case Number: 17-20631-CR-SCOLA-6

            MARITZA COLLADA                                           USM Number: 16582-104

                                                                      Counsel For Defendant: Albert Campbell Cornish, IV
                                                                      and Dylan B. Gonzalez
                                                                      Counsel For The United States: AUSA Christopher Clark
                                                                      Court Reporter: Gilda Pastor-Hernandez



The defendant pleaded guilty to count 1 of the superseding indictment (ECF No. 79).
The defendant is adjudicated guilty of these offenses:
                                                                                                OFFENSE
TITLE & SECTION                          NATURE OF OFFENSE                                                              COUNT
                                                                                                ENDED
18 U.S.C. § 1349                         Conspiracy to commit health care fraud and wire fraud. March 2017              1
The defendant is sentenced as provided in the following pages of this judgment. The sentence is imposed
pursuant to the Sentencing Reform Act of 1984.
All remaining counts are dismissed on the motion of the government.
It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed
by this judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States
attorney of material changes in economic circumstances.


                                                                    Date of Imposition of Sentence: 3/7/2018



                                                                    __________________________________
                                                                    ROBERT N. SCOLA, Jr.
                                                                    United States District Judge


                                                                    Date: 3/7/2018
    Case
    Case1:20-cv-25077-XXXX  Document148
         1:17-cr-20631-RNS Document  1-4 Entered
                                         Enteredon
                                                 onFLSD
                                                   FLSDDocket
                                                        Docket03/09/2018
                                                              12/14/2020 Page
                                                                         Page23of
                                                                               of67

USDC FLSD 245B (Rev. 09/08) - Judgment in a Criminal Case                                            Page 2 of 6



DEFENDANT: MARITZA COLLADA
CASE NUMBER: 17-20631-CR-SCOLA-6

                                                            IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
total term of nine months.

The court makes the following recommendations to the Bureau of Prisons: defendant be designated to a facility in
the South Florida area.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons by
12:00 noon on 04/20/2018. If not designated by the specified date, the defendant shall surrender to the U.S.
Marshals Service at the C. Clyde Atkins United States Courthouse, 301 North Miami Avenue, Second Floor,
Miami, Florida.



                                                              RETURN
I have executed this judgment as follows:




Defendant delivered on ________________________________________ to ________________________________________

at ________________________________________, with a certified copy of this judgment.




                                                                 ___________________________________________
                                                                 UNITED STATES MARSHAL


                                                                 ___________________________________________
                                                                 DEPUTY UNITED STATES MARSHAL
    Case
    Case1:20-cv-25077-XXXX  Document148
         1:17-cr-20631-RNS Document  1-4 Entered
                                         Enteredon
                                                 onFLSD
                                                   FLSDDocket
                                                        Docket03/09/2018
                                                              12/14/2020 Page
                                                                         Page34of
                                                                               of67

USDC FLSD 245B (Rev. 09/08) - Judgment in a Criminal Case                                                                  Page 3 of 6



DEFENDANT: MARITZA COLLADA
CASE NUMBER: 17-20631-CR-SCOLA-6

                                                            SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of three years.

The defendant must report to the probation office in the district to which the defendant is released within 72 hours of release
from the custody of the Bureau of Prisons.

The defendant shall not commit another federal, state or local crime.

The defendant shall not unlawfully possess a controlled substance. The defendant shall refrain from any unlawful use of a
controlled substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least
two periodic drug tests thereafter, as determined by the court.

The defendant shall cooperate in the collection of DNA as directed by the probation officer.

The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.

If this judgment imposes a fine or restitution, it is a condition of supervised release that the defendant pay in accordance
with the Schedule of Payments sheet of this judgment.

The defendant must comply with the standard conditions that have been adopted by this court as well as with any additional
conditions on the attached page.
                                            STANDARD CONDITIONS OF SUPERVISION
    1. The defendant shall not leave the judicial district without the permission of the court or probation officer;
    2. The defendant shall report to the probation officer and shall submit a truthful and complete written report within the first fifteen
       days of each month;
    3. The defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
    4. The defendant shall support his or her dependents and meet other family responsibilities;
    5. The defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or
       other acceptable reasons;
    6. The defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
    7. The defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any
       controlled substance or any paraphernalia related to any controlled substances, except as prescribed by a physician;
    8. The defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
    9. The defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted
       of a felony, unless granted permission to do so by the probation officer;
    10.The defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation
       of any contraband observed in plain view of the probation officer;
    11.The defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement
       officer;
    12.The defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the
       permission of the court; and
    13.As directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s
       criminal record or personal history or characteristics and shall permit the probation officer to make such notifications and to
       confirm the defendant’s compliance with such notification requirement.
    Case
    Case1:20-cv-25077-XXXX  Document148
         1:17-cr-20631-RNS Document  1-4 Entered
                                         Enteredon
                                                 onFLSD
                                                   FLSDDocket
                                                        Docket03/09/2018
                                                              12/14/2020 Page
                                                                         Page45of
                                                                               of67

USDC FLSD 245B (Rev. 09/08) - Judgment in a Criminal Case                                                 Page 4 of 6


DEFENDANT: MARITZA COLLADA
CASE NUMBER: 17-20631-CR-SCOLA-6

                                              SPECIAL CONDITIONS OF SUPERVISION

Financial Disclosure Requirement - The defendant shall provide complete access to financial information,
including disclosure of all business and personal finances, to the U.S. Probation Officer.

Health Care Business Restriction - The defendant shall not own, directly or indirectly, or be employed, directly or
indirectly, in any health care business or service, which submits claims to any private or government insurance
company, without the Court’s approval.

No New Debt Restriction - The defendant shall not apply for, solicit or incur any further debt, included but not
limited to loans, lines of credit or credit card charges, either as a principal or cosigner, as an individual or through
any corporate entity, without first obtaining permission from the United States Probation Officer.

Self-Employment Restriction - The defendant shall obtain prior written approval from the Court before entering
into any self-employment.

Unpaid Restitution, Fines, or Special Assessments - If the defendant has any unpaid amount of restitution, fines,
or special assessments, the defendant shall notify the probation officer of any material change in the defendant’s
economic circumstances that might affect the defendant’s ability to pay.
    Case
    Case1:20-cv-25077-XXXX  Document148
         1:17-cr-20631-RNS Document  1-4 Entered
                                         Enteredon
                                                 onFLSD
                                                   FLSDDocket
                                                        Docket03/09/2018
                                                              12/14/2020 Page
                                                                         Page56of
                                                                               of67

USDC FLSD 245B (Rev. 09/08) - Judgment in a Criminal Case                                                 Page 5 of 6



DEFENDANT: MARITZA COLLADA
CASE NUMBER: 17-20631-CR-SCOLA-6

                                                  CRIMINAL MONETARY PENALTIES
The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.
                                                   Assessment           Fine               Restitution
           TOTALS                                   $100.00             $0.00             $1,894,639.00

The defendant must make restitution (including community restitution) to the attached list of payees in the
amount listed below.
If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment,
unless specified otherwise in the priority order or percentage payment column below. However, pursuant to 18
U.S.C. § 3664(i), all nonfederal victims must be paid before the United States is paid.
                                                                TOTAL     RESTITUTION           PRIORITY OR
NAME OF PAYEE
                                                                LOSS*     ORDERED               PERCENTAGE
Clerk, U.S. Courts                                                        $1,894,639.00
Restitution with Imprisonment - It is further ordered that the defendant shall pay joint and several restitution
with her co-defendants in the amount of $1,894,639.00. During the period of incarceration, payment shall be
made as follows: (1) if the defendant earns wages in a Federal Prison Industries (UNICOR) job, then the
defendant must pay 50% of wages earned toward the financial obligations imposed by this Judgment in a
Criminal Case; (2) if the defendant does not work in a UNICOR job, then the defendant must pay a minimum of
$25.00 per quarter toward the financial obligations imposed in this order. Upon release of incarceration, the
defendant shall pay restitution at the rate of 10% of monthly gross earnings, until such time as the court may alter
that payment schedule in the interests of justice. The U.S. Bureau of Prisons, U.S. Probation Office and U.S.
Attorney’s Office shall monitor the payment of restitution and report to the court any material change in the
defendant’s ability to pay. These payments do not preclude the government from using other assets or income of
the defendant to satisfy the restitution obligations.
Restitution amount ordered pursuant to plea agreement $1,894,639.00
* Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for
offenses committed on or after September 13, 1994, but before April 23, 1996.
**Assessment due immediately unless otherwise ordered by the Court.
    Case
    Case1:20-cv-25077-XXXX  Document148
         1:17-cr-20631-RNS Document  1-4 Entered
                                         Enteredon
                                                 onFLSD
                                                   FLSDDocket
                                                        Docket03/09/2018
                                                              12/14/2020 Page
                                                                         Page67of
                                                                               of67

USDC FLSD 245B (Rev. 09/08) - Judgment in a Criminal Case                                                 Page 6 of 6



DEFENDANT: MARITZA COLLADA
CASE NUMBER: 17-20631-CR-SCOLA-6

                                                            SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as
follows:
A. Lump sum payment of $100.00 due immediately.
Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal
monetary penalties is due during imprisonment. All criminal monetary penalties, except those payments made
through the Federal Bureau of Prisons’ Inmate Financial Responsibility Program, are made to the clerk of the
court.
The defendant shall receive credit for all payments previously made toward any criminal monetary penalties
imposed.
This assessment/fine/restitution is payable to the CLERK, UNITED STATES COURTS and is to be addressed to:
U.S. CLERK'S OFFICE
ATTN: FINANCIAL SECTION
400 NORTH MIAMI AVENUE, ROOM 08N09
MIAMI, FLORIDA 33128-7716
The assessment/fine/restitution is payable immediately. The U.S. Bureau of Prisons, U.S. Probation Office and
the U.S. Attorney's Office are responsible for the enforcement of this order.
Joint and Several Restitution:
Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and
Several Amount, and corresponding payee, if appropriate.
CASE NUMBER
                                                                                         JOINT AND SEVERAL
DEFENDANT AND CO-DEFENDANT NAMES                                         TOTAL AMOUNT
                                                                                         AMOUNT
(INCLUDING DEFENDANT NUMBER)
Vladimir A. Prado – Case 17-20631-CR SCOLA-1                                             $1,894,639.00
Vladimir Prado, Sr. – Case 17-20631-CR SCOLA-2                                           $1,894,639.00
Osmany Rodriguez Diaz – Case 17-20631-CR SCOLA-3                                         $1,894,639.00
Alexander Bombino – Case 17-20631-CR SCOLA-4                                             $1,894,639.00
Carlos Hinojosa Macias – Case 17-20631-CR SCOLA-7                                        $1,894,639.00

The defendant shall forfeit the defendant’s interest in the following property to the United States: as described in
the Forfeiture Money Judgment (ECF No. 135), which is incorporated by reference herein.
Restitution is owed jointly and severally by the defendant and co-defendants in the above case.
Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest,
(4) fine principal, (5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of
prosecution and court costs.
Case 1:20-cv-25077-XXXX Document 1-5 Entered on FLSD Docket 12/14/2020 Page 1 of 2




                    EXHIBIT B
Case 1:20-cv-25077-XXXX Document 1-5 Entered on FLSD Docket 12/14/2020 Page 2 of 2
                                                                              CFN : 20180232303 BOOK 30944 PAGE 1156
                                                                              DATE:04/ 17/2018 03 :28 :15 PM
                                                                              HARVEY RU VIN , CLERK OF COURT, MIA-DADE CTY


  DEPARTMENT OF JUSTICE

  NOTICE OF UEN FOR FINE
  AND/OR RESTITUTION
  IMPOSED PURSUANT TO THE
  ANTI-TERRORISM AND EFFECTIVE
  DEATH PENALTY ACT OF 1996
  United States Attorney's Office
  SOUTHERN DISTRICT OF FLORIDA
  Notice is hereby given of a lien against the property of the defendant named below. Pursuant to Title 18,
  United States Code, Section 3613(c), a fine or an order of restitution imposed pursuant to the provisions of
  sub chapter C of chapter 227 is a lien in favor of the United States upon all property belonging to the person
  fined or ordered to pay restitution. Pursuant to§ 3613(d) a notice of lien shall be considered a notice of
  lien for taxes for the purposes of any State or local law providing for the filing of a tax lien. The lien arises
  at the time of the entry of judgment and continues until the liability is satisfied, remitted, or set aside, or
  until it becomes unenforceable pursuant to§ 3613(b).

  Name of Defendant:        Maritza Collada

  Social Sec. #: ***-**-0965

  Year of Birth: 1950

  Amount of Assessment\Fine\Restitution: $1,894,739.00

  Court Imposing Judgment: U.S. DISTRICT COURT, SDFL

  Court Number: 17-20631-CR-SCOLA

  Date of Judgment: March 7, 2018

  *PLUS STATUTORY INTEREST*
  If payment becomes past due, possible penalties totaling 25 percent of the principal amount past due may
  arise. 18 U.S.C. § 3612(g).

  IMPORTANT RELEASE INFORMATION--With respect to the lien listed above, this notice shall
  operate as a certificate of release pursuant to 18 U.S.C. § 3613(b) by operation of law.

  Place of Filing: MIAMI-DADE COUNTY, FL                        /1..
  This notice was prepared at MIAMI, FLORIDA on this, the l_I__day of
                                                                                412 l
                                                                                ~              2018


  Signature                                           This Instrument Prepared
                                                      By: T. D. Esters
                                                      U.S. Attorney's Office
                                                       Financial Litigation Unit
                                                      99 N. E. 4th Street
                                                      Miami, Florida 33132
                                                      (305)961-9230
Case 1:20-cv-25077-XXXX Document 1-6 Entered on FLSD Docket 12/14/2020 Page 1 of 3




                    EXHIBIT C
Case 1:20-cv-25077-XXXX Document 1-6 Entered on FLSD Docket 12/14/2020 Page 2 of 3
Case 1:20-cv-25077-XXXX Document 1-6 Entered on FLSD Docket 12/14/2020 Page 3 of 3
Case 1:20-cv-25077-XXXX Document 1-7 Entered on FLSD Docket 12/14/2020 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. _________________________

   UNITED STATES OF AMERICA,

         Plaintiff,

         vs.

   MARITZA COLLADA AND
   LINA SARA RUIZ;

         Defendants.
                                                  /

                             CIVIL COMPLAINT COVER SHEET

   1.    Did this matter originate from a matter pending in the Northern Region of the United States
         Attorney’s Office prior to October 14, 2003?            Yes      X No

   2.    Did this matter originate from a matter pending in the Central Region of the United States
         Attorney’s Office prior to September 1, 2007?            Yes     X No

   Dated: December 14, 2020__                 Respectfully submitted,
          Miami, Florida
                                              ARIANA FAJARDO ORSHAN
                                              UNITED STATES ATTORNEY

                                       By:    s/Lauren Bluestein
                                              Lauren Bluestein
                                              Assistant United States Attorney
                                              Fla. Bar No. 95889
                                              United States Attorney’s Office
                                              99 N.E. 4th Street, Suite 300
                                              Miami, Florida 33132
                                              Tel. No. (305) 961-9323
                                              Fax No. (305) 530-7139
                                              E-mail: Lauren.Bluestein@usdoj.gov
                                              Counsel for United States of America
